PER CURIAM.
The appellant challenges only the investigative costs imposed against her in circuit court case numbers 94-15736 and 95-17451. We affirm her judgments and sentences in all three lower court cases and the investigative costs of $36.00 imposed in case number 95-09467.
The agency and the state requested $62.61 in investigative costs in case number 94-15736; however, the trial court imposed $216.00 without any record support. We therefore strike the $216.00 figure in the sentence, the corresponding judgment for fine and costs, and the order of probation without prejudice for the state to seek reim-position on remand.
Neither the state nor the agency provided any documentation supporting investigative costs in ease number 95-17451. See § 939.01, Fla. Stat. (1995); Delegge v. State, 687 So.2d 948 (Fla. 2d DCA 1997); James v. State, 662 So.2d 995 (Fla. 2d DCA 1995). We therefore strike the differing figures imposed in the sentence, corresponding judgment for fine and costs, and the order of probation without prejudice for the state to seek reim-position on remand. If on remand the state desires to seek investigative costs in case numbers 94-15736 and 95-17451, it must follow the procedures set forth in Reyes v. State, 655 So.2d 111 (Fla. 2d DCA 1995).
Judgments and sentences affirmed with the exception of all investigative costs; costs stricken in two cases and remanded with instructions.
SCHOONOVER, A.C.J., and LAZZARA and QUINCE, JJ., concur.